EXHIBIT 10.1

 

INTERNET BRANDS, INC.

 

 ROBERT BRISCO SEVERANCE PAYMENT AGREEMENT

 

This Agreement is entered into by and among Internet Brands, Inc. (the
“Company”) and Robert Brisco (the “Employee”) on the 4th day of November, 2008.

 

WHEREAS, the Employee is a senior executive of the Company in the capacity of
Chief Executive Officer;

 

WHEREAS, this Agreement replaces the Robert Brisco Employment Agreement entered
into by and among the Company and Employee on the 8th day of November, 1999 and
as previously amended on November 12, 1999, July 1, 2000, January 30, 2002 and
July 11, 2007;

 

WHEREAS, the Company desires to recognize Employee’s continued contribution to
the growth and stability of the Company and provide an additional incentive for
Employee to remain at the Company;

 

NOW THEREFORE in consideration of the covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties agree as follows:

 

1.     Severance.    Employee shall be entitled to the following severance
benefits described in this Section 1:

 

(a)    Upon Involuntary Termination Without Cause or a Voluntary Resignation
Within 60 Days of a Constructive Termination (Except During the 6 Month Period
Preceding or the 12 Month Period Following a Change of Control).  In the event
that Employee’s employment is terminated by the Company for reasons other than
“Cause” (as defined in Section 2) or by Employee within 60 days following the
occurrence of a “Constructive Termination” (as defined in Section 2) (except
during the 6 month period preceding or the 12 month period following a “Change
of Control,” as such term is defined in Section 2), then Employee shall be
entitled to receive (i) a lump sum payment on the termination date, or as soon
as practicable thereafter (but in no event later than 60 days thereafter), equal
to 9 times Employee’s monthly Base Salary in effect immediately preceding the
termination date plus 9/12 times Employee’s maximum annual stated cash bonus
target (“Annual Bonus Target”) for the year of termination and (ii) 9 Months’
COBRA Benefits.  Employee will become entitled to additional payments and
benefits under Section 1(c) below if a Change of Control occurs within 6 months
following the date of termination of employment.

 

(b)    Other Termination (Except During the 6 Month Period Preceding or the 12
Month

 

1

--------------------------------------------------------------------------------


 

Period Following a Change of Control).    If, during the term of this Agreement
(except during the 6 month period preceding and the 12 month period following a
Change of Control, which is covered in Sections 1(c) and (d) hereof), Employee’s
employment is terminated by the Company for Cause, or by Employee for any
reason, including death or disability, other than within 60 days following a
Constructive Termination, then Employee shall not be entitled to receive
severance or other benefits pursuant to Section 1(a).

 

(c)    Within the 6 Month Period Preceding or the 12 MonthPeriod Following a
Change of Control, Upon Involuntary Termination Without Cause or a Voluntary
Resignation Within 60 days of a Constructive Termination.     In the event that
Employee’s employment is terminated by the Company for reasons other than Cause
or by Employee within 60 days following the occurrence of a “Constructive
Termination” during the period commencing 6 months before a Change of Control
and ending 12 months after the Change of Control, then Employee shall be
entitled to receive the payments and benefits described in Section 1(a), as well
as (i) a lump sum payment on the later of the date of such Change of Control or
the termination date, or as soon as practicable thereafter (but in no event
later than 60 days thereafter), equal to 9 times Employee’s monthly Base Salary
in effect immediately preceding the termination date plus 9/12 times Employee’s
Annual Bonus Target for the year of termination, and (ii) continuation of the 9
Months’ COBRA Benefits provided in Section 1(a) for an additional 9 months. On
the occurrence of a Change of Control (i) each of Employee’s equity grants that
are not otherwise fully vested shall automatically vest on a daily prorata basis
over the period starting from the most recent vesting date of each such grant
prior to the Change of Control through immediately prior to the closing date of
the Change of Control; (ii) the remaining unvested  portion of each of
Employee’s equity grants shall automatically vest 50% immediately prior to the
closing date of the Change of Control. Immediately prior to the closing of the
Change of Control transaction, the Company or the successor entity will reserve
amounts sufficient to pay Employee for the remaining 50% of unvested equity
grants (in cash and/or publicly traded stock of the successor entity on the same
terms as provided to Company stockholders on the closing date). Such remaining
50% shall continue to vest under the terms of such equity grant agreements
through the earlier of  the first anniversary of the closing date of the Change
of Control transaction or a termination of Employee under this subsection (c),
upon which date all remaining unvested equity grants shall automatically vest
and Employee shall be paid all amounts reserved for such purpose to Employee.

 

(d)    Other Termination During the 6 Month Period Preceding or the 12 Month
Period Following a Change of Control.    If, during the 6 month period preceding
or the 12 month period following a Change of Control, Employee’s employment is
terminated by the Company for Cause, or by Employee for any reason, other than
within 60 days following a Constructive Termination, or by virtue of Employee’s
death or disability, then Employee shall not be entitled to receive severance or
other benefits pursuant to Section 1(c).  However, Employee shall be entitled to
vesting of all equity related to a Change of Control as described in
Section 1(c).

 

(e)    No Mitigation.    Employee shall not be required to mitigate the value of
any severance payments or benefits contemplated by Section 1 of this Agreement,
nor shall any such payments or benefits be reduced by any earnings or benefits
that the Employee may receive from any other source.

 

2

--------------------------------------------------------------------------------


 

2.    Definitions.

 

(a)    Base Salary.    “Base Salary” shall mean Employee’s annual Company salary
at the rate in effect immediately preceding Employee’s date of termination with
the Company.

 

(b)    Cause.    “Cause” shall mean (i) Employee’s commission of an act of fraud
or embezzlement upon the Company; (ii) Employee’s being convicted of or pleading
guilty or nolo contendere  to a felony involving fraud, dishonesty or moral
turpitude, (iii) Employee’s willful and continued failure to perform
substantially Employee’s material duties with the Company (other than failure
resulting from incapacity due to physical or mental illness) which is not
remedied in a reasonable period of time after written demand for substantial
performance is delivered to Employee by the Board of Directors which
specifically identifies the manner in which the Board of Directors believes
Employee has not substantially performed his duties; provided, however, that
with respect to clause (iii), such failure shall not constitute Cause if it is
cured by Employee within thirty (30) days following delivery to Employee of a
written explanation specifying the basis for the Company’s beliefs with respect
to such clause.

 

(c)    Change of Control.    “Change of Control” shall mean:

 

(i) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation;

 

(ii) the consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets,

 

(d)    Constructive Termination.    “Constructive Termination” shall mean
(i) the assignment to Employee of duties not commensurate with his status as
Chief Executive Officer, or any material reduction of the Employee’s duties,
authority, responsibilities or title, relative to the Employee’s duties,
authority, responsibilities or title as in effect immediately prior to such
reduction, except if agreed to in writing by the Employee; provided, however,
that a reduction in duties, title, authority or responsibilities solely by
virtue of the consummation of a “Change of Control,” shall not by itself
constitute a Constructive Termination (for example, if the Company becomes a
division of the acquiring company in a Change of Control and Employee remains
Chief Executive Officer of the division of and is not made Chief Executive
Officer of the Acquirer and does not sit on the board of directors of the
Acquirer shall not by itself constitute a “Constructive Termination” unless,
notwithstanding the title of divisional Chief Executive Officer, there is a
material reduction of Employee’s duties, authority or responsibilities with
respect to the division relative to Employees duties, authority and
responsibilities as in effect prior to such reduction), (ii) any material breach
by the Company of the terms of this Agreement, (iii) any reduction in Employee’s
compensation, including, without limitation, a reduction in

 

3

--------------------------------------------------------------------------------


 

Base Salary or a reduction in the Annual Bonus Target, or (iv) the relocation of
the Employee to a facility or a location more than fifty (50) miles from the
Employee’s then present location, without the Employee’s written consent;
provided, however, that such actions shall not constitute Constructive
Termination unless the Company fails to cure such condition within thirty (30)
days following delivery to the Company of a written explanation specifying the
basis for the Employee’s beliefs with respect to such Constructive Termination
events, which written explanation must be provided by the Employee within thirty
(30) days of the initial existence of the condition.

 

3.    Arbitration.   

 

(a)   Employee agrees that any dispute or controversy arising out of, relating
to, or in connection with this Agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, shall be settled by
expedited, binding arbitration to be held in Los Angeles, California in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (the “Rules”). The
arbitrator may grant injunctions or other relief in such dispute or controversy.
The decision of the arbitrator shall be final, conclusive and binding on the
parties to the arbitration. Judgment may be entered on the arbitrator’s decision
in any court having jurisdiction. The Company agrees to advance Employee all
costs, including attorney’s fees, relating to such arbitration. Employee agrees
to reimburse the Company for such costs in the event the arbitrator determines
that the Company has not breached this Agreement in such a manner as to give
rise to financial damages to the Employee in an amount greater than $5,000.

 

(b)   The arbitrator(s) shall apply California law to the merits of any dispute
or claim, without reference to rules of conflicts of law. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. The Employee hereby consents to the
personal jurisdiction of the state and federal courts located in California for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.

 

(c)   EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, DISCRIMINATION CLAIMS.

 

4.    Right to Advice of Counsel.    Employee acknowledges that he has had the
right to consult with counsel and is fully aware of his rights and obligations
under this Agreement.

 

4

--------------------------------------------------------------------------------


 

5.    Successors.

 

(a)    Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company,” as
applicable, shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

 

(b)    Employee’s Successors.   Without the written consent of the Company,
Employee shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Employee hereunder
shall inure to the benefit of, and be enforceable by, Employee’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

6.    Notice Clause.    All notices, requests, demands and other communications
called for hereunder shall be in writing and shall be deemed given if
(i) delivered personally or by facsimile, (ii) one (1) day after being sent by
Federal Express or a similar commercial overnight service, or (iii) three
(3) days after being mailed by registered or certified mail, return receipt
requested, prepaid and addressed to the parties or their successors in interest.

 

7.    Governing Law.    This Agreement shall be governed by and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of the state of California.

 

8.    Severability.    The invalidity or unenforceability of any provision of
this Agreement, or any terms hereof, shall not affect the validity or
enforceability of any other provision or term of this Agreement.

 

9.    Taxes.    All payments made pursuant to this Agreement shall be subject to
withholding of applicable income and employment taxes.

 

10.     Golden Parachute Tax.    In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Employee
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and will be subject to
the excise tax imposed by Section 4999 of the Code, then Employee shall receive
(i) a payment from the Company sufficient to pay such excise tax, and (ii) an
additional payment from the Company sufficient to pay the income, employment,
excise and any other taxes arising from the payments made by the Company
pursuant to the immediately preceding clause, so that Employee shall be fully
reimbursed for any such excise tax and any taxes associated with the payments to
reimburse Employee for such excise tax. Unless the Company and Employee
otherwise agree in writing, the determination of Employee’s excise tax liability
and the amount required to be paid under this Section shall be made in writing
by a nationally recognized accounting firm satisfactory to both parties (the
“Accountants”). In the event that the

 

5

--------------------------------------------------------------------------------


 

excise tax incurred by Employee is determined by the Internal Revenue Service to
be greater or lesser than the amount so determined by the Accountants, the
Company and Employee agree to promptly make payment to the other party of an
amount such that the net economic effect to Employee under this Section, on an
after-tax basis, is the same as if the Code Section 4999 excise tax did not
apply to Employee. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on interpretations of the Code for
which there is a “substantial authority” tax reporting position. The Company and
Employee shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section  Any payment
pursuant to this Section 10 shall be made no later than the end of the calendar
year following the calendar year in which Employee remits the taxes to which
such payment relates.

 

11.     Section 409A.

 

(a)    General.    This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A of the
Code and the Department of Treasury Regulations and other guidance promulgated
thereunder (“Section 409A”).

 

(b)    Six-Month Delay for Specified Employees.    Each of the payments under
this Agreement shall be considered a separate payment for purposes of
Section 409A.  Notwithstanding any provision to the contrary in this Agreement,
if (a) Employee is a “specified employee” within the meaning of Section 409A for
the period in which any payment or benefits under this Agreement would otherwise
commence and (b) such payment or benefit under this Agreement would otherwise
subject Employee to any tax, interest or penalty imposed under Section 409A if
the payment or benefit were to commence within six months of a termination of
Employee’s employment with the Company, then all such payments or benefits that
would otherwise be paid during the first six months after Employee’s separation
from service within the meaning of Section 409A shall be accumulated and shall
be paid (together with, in the case of any cash payment, interest credited at
the Applicable Federal Rate in effect as of the date of Employee’s separation
from service) on the earlier of (1) the first day which is at least six
(6) months after Employee’s separation from service within the meaning of
Section 409A or (2) the date of Employee’s death.

 

(c)    No Obligation to Indemnify.    Nothing in this Agreement shall create any
obligation on the part of the Company to indemnify, reimburse, or otherwise
compensate Employee for any taxes, interest, penalties, costs, losses, damages,
or expenses arising out of any violation of Section 409A or any corresponding
provision of state, local, or foreign law.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officers, as of the day and year first
above written.

 

 

INTERNET BRANDS, INC.

 

 

 

 

 

By:

/s/ Howard E. Morgan

 

 

Howard E. Morgan

 

 

 

 

 

 

 

Title:

Chairman of the Board

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Robert N. Brisco

 

Robert N. Brisco

 

7

--------------------------------------------------------------------------------